               Case 1:19-cv-11810-RA Document 16 Filed 09/02/20 Page 1 of 1


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 BERRY,                                                           DATE FILED: 9-2-20

                              Plaintiff,
                                                                    19-CV-11810 (RA)
                         v.
                                                                         ORDER
 SANDERS, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

          On February 21, 2020, this Court ordered the parties to submit a joint status letter upon the

completion of discovery and no later than August 28, 2020. To date, the parties have not done so. It is

hereby:

          ORDERED that the parties submit a joint status letter no later than close of business on

September 3, 2020.

          IT IS FURTHER ORDERED that the parties’ post-discovery conference, scheduled for

September 4, 2020 at 11:00 am, will be held by telephone. The parties shall use the dial-in information

provided below to call into the conference: Call-in Number: (888) 363-4749; Access Code: 1015508.

This conference line is open to the public.



SO ORDERED.

Dated:       September 2, 2020
             New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
